 1   Charles Carbone, State Bar No. 206536
     P.O. Box 2809
 2   San Francisco, CA 94126
     Telephone: (415) 981-9773
 3   Fax: (415) 981-9774
     Email: charles@charlescarbone.com
 4
     Mark A. Redmond, State Bar No. 161520
 5   Law Offices of Mark A. Redmond, P.C.
     656 5th Avenue, Suite R
 6   San Diego, CA 92101
     Telephone: (916) 444-8240
 7   Email: mr@markredmondlaw.com
     Attorneys for Plaintiff Fernando Samaniego
 8
     MATTHEW RODRIQUEZ, State Bar No. 95976
 9   Acting Attorney General of California
     ADRIANO HRVATIN, State Bar No. 220909
10   Supervising Deputy Attorney General
     PREETI K. BAJWA, State Bar No. 232484
11   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorneys General
12    1300 I Street, Suite 125
      P.O. Box 944255
13    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
14    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
15   Attorneys for Defendants
     Spangler, Ramirez and Albain
16

17                          IN THE UNITED STATES DISTRICT COURT

18                        FOR THE EASTERN DISTRICT OF CALIFORNIA

19                                   SACRAMENTO DIVISION

20

21   FERNANDO SAMANIEGO,                                Case No. 2:19-cv-02606 TLN KJN
22                                       Plaintiff, AMENDED STIPULATED
                                                    PROTECTIVE ORDER
23                   v.
24                                                      Action Filed: December 24, 2019
     CDCR, et al.,
25
                                      Defendants.
26

27

28
                                                    1
                                             Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          To facilitate discovery in this matter, Plaintiff Fernando Samaniego and Defendants

 2   Spangler, Ramirez, and Albain (formerly Parsons), stipulate that all information, testimony,

 3   documents, or things produced or given (by a party or by a non-party) as part of discovery in this

 4   action shall be governed by this Amended 1 Stipulated Protective Order, which designates certain

 5   material as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 6   1.     PURPOSES AND LIMITATIONS

 7          Disclosure and discovery activity in this action are likely to involve production of

 8   confidential, proprietary, or private information for which special protection from public

 9   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

10   Accordingly, the parties stipulate to and petition the court to enter the following Amended

11   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

12   protections on all disclosures or responses to discovery and that the protection it affords from

13   public disclosure and use extends only to the limited information or items that are entitled to

14   confidential treatment under the applicable legal principles. The parties further acknowledge, as

15   set forth in Section 12.3, below, that this Amended Stipulated Protective Order does not entitle

16   them to file confidential information under seal; Eastern District Local Rule 141 sets forth the

17   procedures that must be followed and the standards that will be applied when a party seeks

18   permission from the court to file material under seal.

19   2.     DEFINITIONS

20          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

21   information or items under this Order.

22          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

23   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

24   of Civil Procedure 26(c).

25   ///
26
            1
              In section 7.3, page 10 of the previous stipulated protective order in this matter (ECF No.
27   29) there was an error naming “Plaintiff Kester” rather than Plaintiff Samaniego. This Amended
     Stipulated Protective Order corrects that error, and supersedes and replaces the previous
28   stipulated protective order entered in this matter.
                                                        2
                                                 Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1             2.3    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

 2   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or

 3   Non-Party would create a substantial risk of serious harm that could not be avoided by less

 4   restrictive means. The criteria for such designation shall be whether the Party has a good-faith

 5   belief that the information is entitled to protection from disclosure to non-attorneys, because such

 6   information threatens the safety of individuals or inmates, or threatens the safety and security of a

 7   prison.

 8             2.4    Counsel (without qualifier): Counsel of Record (as well as their support staff).

 9             2.5    Designating Party: a Party or Non-Party that designates information or items that

10   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

11   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

12             2.6    Disclosure or Discovery Material: all items or information, regardless of the

13   medium or manner in which it is generated, stored, or maintained (including, among other things,

14   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

15   responses to discovery in this matter.

16             2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

17   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

18   consultant in this action.

19             2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

20   entity not named as a Party to this action.

21             2.9    Counsel of Record: attorneys who are not employees of a party to this action but

22   are retained to represent or advise a party to this action and have appeared in this action on behalf

23   of that party or are affiliated with a law firm or government agency which has appeared on behalf

24   of that party.

25             2.10   Party: any party to this action, including all of its officers, directors, employees,

26   consultants, retained experts, and Counsel of Record (and their support staffs).

27             2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

28   Material in this action.
                                                         3
                                                   Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          2.12    Professional Vendors: persons or entities that provide litigation support services

 2   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

 3   organizing, storing, or retrieving data in any form or medium) and their employees and

 4   subcontractors.

 5          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

 6   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 7          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 8   Producing Party.

 9   3.     SCOPE

10          The protections conferred by this Amended Stipulated Protective Order cover not only

11   Protected Material (as defined above), but also (1) any information copied or extracted from

12   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and

13   (3) any testimony, conversations, or presentations by Parties or their Counsel that might reveal

14   Protected Material. However, the protections conferred by this Amended Stipulated Protective

15   Order do not cover the following information: (a) any information that is in the public domain at

16   the time of disclosure to a Receiving Party or becomes part of the public domain after its

17   disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

18   including becoming part of the public record through trial or otherwise; and (b) any information

19   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

20   disclosure from a source who obtained the information lawfully and under no obligation of

21   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed

22   by a separate agreement or order.

23   4.     DURATION

24          Even after final disposition of this litigation, the confidentiality obligations imposed by

25   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

26   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

27   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

28   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                                     4
                                                 Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   including the time limits for filing any motions or applications for extension of time pursuant to

 2   applicable law.

 3   5.     DESIGNATING PROTECTED MATERIAL

 4          5.1     Exercise of Restraint and Care in Designating Material for Protection.

 5          Each Party or Non-Party that designates information or items for protection under this

 6   Order must take care to limit any such designation to specific material that qualifies under the

 7   appropriate standards. The Designating Party must designate for protection only those parts of

 8   material, documents, items, or oral or written communications that qualify so that other portions

 9   of the material, documents, items, or communications for which protection is not warranted are

10   not swept unjustifiably within the ambit of this Order.

11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13   unnecessarily encumber or retard the case development process or to impose unnecessary

14   expenses and burdens on other parties) expose the Designating Party to sanctions.

15          If it comes to a Designating Party’s attention that information or items that it designated

16   for protection do not qualify for protection at all or do not qualify for the level of protection

17   initially asserted, that Designating Party must promptly notify all other Parties that it is

18   withdrawing the mistaken designation.

19          5.2     Manner and Timing of Designations.

20          Except as otherwise provided in this Order (see, e.g., second paragraph of section 5.2(a)

21   below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for

22   protection under this Order must be clearly so designated before the material is disclosed or

23   produced.

24          Designation in conformity with this Order requires:

25          (a) for information in documentary form (e.g., paper or electronic documents, but

26   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

27   Party affix the legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

28   ONLY” to each page that contains protected material. If only a portion or portions of the material
                                                  5
                                                  Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   on a page qualifies for protection, the Producing Party also must clearly identify the protected

 2   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

 3   portion, the level of protection being asserted.

 4          A Party or Non-Party that makes original documents or materials available for inspection

 5   need not designate them for protection until after the inspecting Party has indicated which

 6   material it would like copied and produced. During the inspection and before the designation, all

 7   of the material made available for inspection shall be deemed “CONFIDENTIAL –

 8   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

 9   copied and produced, the Producing Party must determine which documents, or portions thereof,

10   qualify for protection under this Order. Then, before producing the specified documents, the

11   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “CONFIDENTIAL –

12   ATTORNEYS’ EYES ONLY” to each page that contains Protected Material. If only a portion or

13   portions of the material on a page qualifies for protection, the Producing Party also must clearly

14   identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must

15   specify, for each portion, the level of protection being asserted.

16          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

17   Designating Party identifies on the record, before the close of the deposition, hearing, or other

18   proceeding, all protected testimony. When it is impractical to identify separately each portion of

19   testimony that is entitled to protection and it appears that substantial portions of the testimony

20   may qualify for protection, the Designating Party may invoke on the record (before the

21   deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the

22   specific portions of the testimony as to which protection is sought and to specify the level of

23   protection being asserted. Only those portions of the testimony that are appropriately designated

24   for protection within the 21 days shall be covered by the provisions of this Amended Stipulated

25   Protective Order. Alternatively, a Designating Party may specify, at the deposition or up to 21

26   days afterwards if that period is properly invoked, that the entire transcript shall be treated as

27   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

28   ///
                                                        6
                                                  Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

 2   other proceeding to include Protected Material so that the other parties can ensure that only

 3   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

 4   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

 5   shall not in any way affect its designation as “CONFIDENTIAL” or “CONFIDENTIAL –

 6   ATTORNEYS’ EYES ONLY.”

 7          Transcripts containing Protected Material shall have an obvious legend on the title page

 8   that the transcript contains Protected Material, and the title page shall be followed by a list of all

 9   pages (including line numbers as appropriate) that have been designated as Protected Material and

10   the level of protection being asserted by the Designating Party. The Designating Party shall

11   inform the court reporter of these requirements. Any transcript that is prepared before the

12   expiration of a 21-day period for designation shall be treated during that period as if it had been

13   designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

14   agreed. After the expiration of that period, the transcript shall be treated only as actually

15   designated.

16          (c) for information produced in some form other than documentary and for any other

17   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

18   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

19   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the

20   information or item warrant protection, the Producing Party, to the extent practicable, shall

21   identify the protected portion(s).

22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23   designate qualified information or items does not, standing alone, waive the Designating Party’s

24   right to secure protection under this Order for such material. Upon timely correction of a

25   designation, the Receiving Party must make reasonable efforts to assure that the material is

26   treated in accordance with the provisions of this Order.

27   ///
28   ///
                                                        7
                                                  Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

 9   process by providing written notice of each designation it is challenging and describing the basis

10   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

11   notice must recite that the challenge to confidentiality is being made in accordance with this

12   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

13   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

14   forms of communication are not sufficient) within 14 days of the date of service of notice. In

15   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

16   designation was not proper and must give the Designating Party an opportunity to review the

17   designated material, to reconsider the circumstances, and, if no change in designation is offered,

18   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

19   stage of the challenge process only if it has engaged in this meet and confer process first or

20   establishes that the Designating Party is unwilling to participate in the meet and confer process in

21   a timely manner.

22          6.3     Judicial Intervention.

23          If the Parties cannot resolve a challenge without court intervention, the Designating Party

24   shall file and serve a motion to retain a confidentiality designation within 21 days of the initial

25   notice of challenge or within 14 days of the parties agreeing that the meet-and-confer process will

26   not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

27   competent declaration affirming that the movant has complied with the meet-and-confer

28   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such
                                                   8
                                                  Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   a motion, including the required declaration within 21 days (or 14 days, if applicable), shall

 2   automatically waive the confidentiality designation for each challenged designation, unless this

 3   time is extended by consent of the parties or order of the court. In addition, the Challenging Party

 4   may file a motion challenging a confidentiality designation at any time if there is good cause for

 5   doing so, including a challenge to the designation of a deposition transcript or any portions

 6   thereof. Any motion brought pursuant to this provision must be accompanied by a competent

 7   declaration affirming that the movant has complied with the meet-and-confer requirements

 8   imposed by the preceding paragraph.

 9          The burden of persuasion in any such challenge proceeding shall be on the Designating

10   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

11   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

12   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

13   file a motion to retain confidentiality as described above, all parties shall continue to afford the

14   material in question the level of protection to which it is entitled under the Producing Party’s

15   designation until the court rules on the challenge.

16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

17          7.1     Basic Principles.

18          A Receiving Party may use Protected Material that is disclosed or produced by another

19   Party or by a Non-Party in connection with this case only for prosecuting, defending, or

20   attempting to settle this litigation. Such Protected Material may be disclosed only to the

21   categories of persons and under the conditions described in this Order. When the litigation has

22   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

23   DISPOSITION).

24          Protected Material must be stored and maintained by a Receiving Party at a location and in

25   a secure manner that ensures that access is limited to the persons authorized under this Order.

26          7.2     Disclosure of “CONFIDENTIAL” Information or Items.

27          Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

28   Receiving Party may disclose any information or item designated “CONFIDENTIAL” only to:
                                                   9
                                                  Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1              (a) the Receiving Party’s Counsel of Record in this action, as well as employees of

 2   said Counsel of Record to whom it is reasonably necessary to disclose the information for this

 3   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 4   attached hereto as Exhibit A;

 5              (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 6   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 7   Agreement to Be Bound” (Exhibit A);

 8              (c) the court and its personnel;

 9              (d) court reporters and their staff, professional jury or trial consultants, mock jurors,

10   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

11   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12              (e) during their depositions, witnesses in the action to whom disclosure is reasonably

13   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

14   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

15   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

16   bound by the court reporter and may not be disclosed to anyone except as permitted under this

17   Amended Stipulated Protective Order.

18              (f) the author or recipient of a document containing the information or a custodian or

19   other person who otherwise possessed or knew the information.

20          7.3 Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

21   Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party,

22   Counsel for the Receiving Party may not disclose any information or item designated

23   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to Plaintiff Samaniego, members of

24   Plaintiff’s family, friends or associates of Plaintiff, or to any other inmate, parolee, or person

25   previously in the custody of CDCR or any of their relatives, friends, associates, or the public.

26   Unless otherwise ordered by the Court or permitted in writing by the Designating Party, only

27   Counsel for the Receiving Party may have access to and review any information or item

28   designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Staff employed by Counsel and
                                         10
                                                   Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   Expert(s) retained by the Receiving Party will not disclose any item or information designated

 2   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or make copies of any item or information

 3   so designated, except as necessary for this litigation. Counsel may disclose any information or

 4   item designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

 5              (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

 6   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 7   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 8   Bound” that is attached hereto as Exhibit A;

 9              (b) Expert witnesses of the Receiving Party (1) to whom disclosure is reasonably

10   necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be

11   Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below,

12   have been followed;

13               (c) the court and its personnel;

14               (d) court reporters and their staff, professional jury or trial consultants, and

15   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

17               (e) the author or recipient of a document containing the information or a custodian or

18   other person who otherwise possessed or knew the information.

19          7.4 Procedures for Approving or Objecting to Disclosure of “CONFIDENTIAL –

20   ATTORNEYS’ EYES ONLY” Information or Items to Experts.

21          (a) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,

22   a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that

23   has been designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph

24   7.3(c) first must make a written request to the Designating Party that (1) identifies the general

25   categories of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the Receiving

26   Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the

27   city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume,

28   (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the
                                                       11
                                                 Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   Expert has received compensation or funding for work in his or her areas of expertise or to whom

 2   the expert has provided professional services, including in connection with a litigation, at any

 3   time during the preceding five years, and (6) identifies (by name and number of the case, filing

 4   date, and location of court) any litigation in connection with which the Expert has offered expert

 5   testimony, including through a declaration, report, or testimony at a deposition or trial, during the

 6   preceding five years.

 7          (b) A Party that makes a request and provides the information specified in the preceding

 8   respective paragraphs may disclose the subject Protected Material to the identified Expert unless,

 9   within 14 days of delivering the request, the Party receives a written objection from the

10   Designating Party. Any such objection must set forth in detail the grounds on which it is based.

11          (c) A Party that receives a timely written objection must meet and confer with the

12   Designating Party (through direct voice-to-voice dialogue) to try to resolve the matter by

13   agreement within seven days of the written objection. If no agreement is reached, the Party

14   seeking to make the disclosure to the Expert may file a motion as provided in Civil Local Rule 7

15   (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court

16   to do so. Any such motion must describe the circumstances with specificity, set forth in detail the

17   reasons why the disclosure to the Expert is reasonably necessary, assess the risk of harm that the

18   disclosure would entail, and suggest any additional means that could be used to reduce that risk.

19   In addition, any such motion must be accompanied by a competent declaration describing the

20   parties’ efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and

21   confer discussions) and setting forth the reasons advanced by the Designating Party for its refusal

22   to approve the disclosure.

23          In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

24   of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

25   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

26   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
27

28          If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                      12
                                                 Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

 2   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

 3          (a) promptly notify in writing the Designating Party. Such notification shall include a

 4   copy of the subpoena or court order;

 5          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 6   other litigation that some or all of the material covered by the subpoena or order is subject to this

 7   Protective Order. Such notification shall include a copy of this Amended Stipulated Protective

 8   Order; and

 9          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

10   Designating Party whose Protected Material may be affected.

11          If the Designating Party timely seeks a protective order, the Party served with the

12   subpoena or court order shall not produce any information designated in this action as

13   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

14   determination by the court from which the subpoena or order issued, unless the Party has obtained

15   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

16   seeking protection in that court of its confidential material – and nothing in these provisions

17   should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

18   lawful directive from another court.

19   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
20

21          (a) The terms of this Order are applicable to information produced by a Non-Party in this

22   action and designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

23   ONLY.” Such information produced by Non-Parties in connection with this litigation is protected

24   by the remedies and relief provided by this Order. Nothing in these provisions should be

25   construed as prohibiting a Non-Party from seeking additional protections.

26          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

27   Party’s confidential information in its possession, and the Party is subject to an agreement with

28   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                                                      13
                                                 Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1                  (1) promptly notify in writing the Requesting Party and the Non-Party that some

 2   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

 3                  (2) promptly provide the Non-Party with a copy of the Amended Stipulated

 4   Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

 5   description of the information requested; and

 6                  (3) make the information requested available for inspection by the Non-Party.

 7          (c) If the Non-Party fails to object or seek a protective order from this court within 14

 8   days of receiving the notice and accompanying information, the Receiving Party may produce the

 9   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

10   seeks a protective order, the Receiving Party shall not produce any information in its possession

11   or control that is subject to the confidentiality agreement with the Non-Party before a

12   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

13   burden and expense of seeking protection in this court of its Protected Material.

14   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

15          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

16   Material to any person or in any circumstance not authorized under this Amended Stipulated

17   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

18   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

19   the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

20   made of all the terms of this Order, and (d) request such person or persons to execute the

21   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

22   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
23

24          When a Producing Party gives notice to Receiving Parties that certain inadvertently

25   produced material is subject to a claim of privilege or other protection, the obligations of the

26   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

27   provision is not intended to modify whatever procedure may be established in an e-discovery

28   order that provides for production without prior privilege review. Pursuant to Federal Rule of
                                                       14
                                                 Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   Evidence 502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure of a

 2   communication or information covered by the attorney-client privilege or work product

 3   protection, the Parties may incorporate their agreement in the stipulated protective order

 4   submitted to the court.

 5   12.    MISCELLANEOUS

 6          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

 7   seek its modification by the court in the future.

 8          12.2    Right to Assert Other Objections. By stipulating to the entry of this Amended

 9   Stipulated Protective Order, no Party waives any right it otherwise would have to object to

10   disclosing or producing any information or item on any ground not addressed in this Amended

11   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground to use

12   in evidence of any of the material covered by this Amended Stipulated Protective Order.

13          12.3    Filing Protected Material. Without written permission from the Designating Party

14   or a court order secured after appropriate notice to all interested persons, a Party may not file in

15   the public record in this action any Protected Material. A Party that seeks to file under seal any

16   Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

17   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

18   issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request

19   establishing that the Protected Material at issue is entitled to protection under the law.

20   13.    FINAL DISPOSITION

21          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

22   Receiving Party must return all Protected Material to the Producing Party or destroy such

23   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

24   compilations, summaries, and any other format reproducing or capturing any of the Protected

25   Material. Whether the Protected Material is returned or destroyed, upon request of the Producing

26   Party, the Receiving Party must submit a written certification to the Producing Party (and, if not

27   the same person or entity, to the Designating Party) within 60 days that (1) identifies (by

28   category, where appropriate) all the Protected Material that was returned or destroyed and (2)
                                                     15
                                                  Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries

 2   or any other format reproducing or capturing any of the Protected Material. Notwithstanding this

 3   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

 4   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

 5   exhibits, expert reports, attorney work product, and consultant and expert work product, even if

 6   such materials contain Protected Material. In addition, Counsel of Record is not required to

 7   destroy or return copies of Protected Material that may be stored on back-up storage media

 8   created in the Counsel of Record’s normal course of business and retained for disaster-recovery

 9   purposes, but Counsel of Record should make an attempt to destroy or return such copies as

10   feasible. Any such archival copies that contain or constitute Protected Material remain subject to

11   this Protective Order as set forth in Section 4 (DURATION).

12          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13   Dated: July 2, 2021                                   Respectfully submitted,
14                                                         MATTHEW RODRIQUEZ
                                                           Acting Attorney General of California
15                                                         ADRIANO HRVATIN
                                                           Supervising Deputy Attorney General
16
                                                           /S/ JEREMY DUGGAN
17
                                                           JEREMY DUGGAN
18                                                         Deputy Attorney General
                                                           Attorneys for Defendants
19                                                         Spangler, Ramirez and Albain
20   Dated: July 2, 2021                                   Respectfully submitted,
21                                                         /s/ Charles Carbone (as authorized
                                                           7/2/2021)
22

23                                                         CHARLES CARBONE
                                                           MARK A. REDMOND
24                                                         Attorneys for Plaintiff Fernando Samaniego
25   ////
26   ////
27   ////
28   ////
                                                      16
                                                 Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1                                                  ORDER

 2            Accordingly, pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the

 3   Amended Stipulated Protective Order governs this action. The prior stipulated protective order

 4   (ECF No. 29) is vacated.

 5   Dated: July 8, 2021

 6

 7

 8
     /sama2606.am.po
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    17
                                               Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1                                                    EXHIBIT A

 2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3         I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Amended Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on [date] in the case of Samaniego v. CDCR, et al., Eastern District of California

 7   Case No. 2:19-cv-02606. I agree to comply with and to be bound by all the terms of this Amended

 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me

 9   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

10   manner any information or item that is subject to this Amended Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12         I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Amended Stipulated Protective Order,

14   even if such enforcement proceedings occur after termination of this action.

15         I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Amended Stipulated Protective Order.

19

20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: ______________________________
           [printed name]
23
     Signature: __________________________________
24
           [signature]
25

26

27
     SA2020100725
28   34978632.docx
                                                           18
                                                     Amended Stipulated Protective Order (2:19-cv-02606 TLN KJN)
